Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
This office action is responsive to the amendment filed on 02/22/2021.  As directed by the amendment: claims 13-26 have been withdrawn. Thus, claims 1-12 are presently pending in this application.
Response to Arguments
Applicant's arguments with respect to claim 1, 7 and 10-12 rejected under 35 U.S.C. 103 as being unpatentable over Moore (6053916) in view of Michelson (2001/0047207) and claims 2-6 and 8-9 rejected under 35 U.S.C. 103 as being unpatentable over Moore (6053916) in view of Michelson (2001/0047207) further in view of Reiley (2005/0165398) have been considered but are moot in view of the new grounds of rejection. 
Rejection under 35 USC 112, first paragraph of claim 1 has been withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1-2 and 10-12 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Collins et. al. (2010/0003638) “Collins”.
Regarding claim 1, Collins discloses an integrated bone fusion implant delivery assembly 10 (Fig. 1 and abstract disclose an integrated implant which is fully capable of performing the intended use of being a delivery assembly for bone fusion) comprising: an implant 18 (Fig. 2) including an elongated core 18 having a central longitudinal axis and a cross-section transverse to the central axis  (implant 18 has an elongated core body having a longitudinal axis L1) that includes a rectilinear portion (par. 0049 discloses the implant or intermediate part 18 can have flat sides); and a bone cutting broach 16 (Fig. 2) coupled to a distal end of the core (as shown in Fig. and disclosed in par. 0025, the implant 18 is coupled to shoulder 38 of broach 16), wherein the broach 16 comprises a plurality of cutting edges 15 (par. 0018 discloses the threads 15 engage bone) located on a tapered distal end of the broach (par. 0019 discloses the implant 10 which includes broach 16 tapers to allow increased friction against bone). 
Regarding claim 2, Collins discloses a delivery rod 12 coupled to a proximal end of the core (rod 12 couples to the implant 18 with shoulder 36; Fig. 2).
Regarding claim 10, Collins discloses the broach comprises teeth adapted to remove bone material as the implant is inserted through bone (par. 0018 discloses the threads 15 engage bone which are fully capable of performing the intended use of removing bone material as the implant is inserted through bone). 
Regarding claims 11-12, Collins discloses wherein the cross-section is triangular in shape and the cross-section includes at least one apex (par. 0049 discloses the implant or intermediate part 18 can be polygonal and have flat sides which can be a triangle with apices).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 3-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Collins et. al. (2010/0003638) “Collins” in view of Reiley (2005/0165398). 
Regarding claims 3-6 and 8, Collins discloses the claimed invention of claim 1; except for a delivery pin coupled to the distal end of the core; a flexible sheath configured to surround the core and protect against soft tissue damage; the delivery pin is permanently attached to the implant; wherein the delivery pin is retractable and wherein the delivery pin is adapted to disengage and slip into an interior of the implant.  However, Reiley teaches a similar integrated implant delivery assembly (Fig. 14) comprising a delivery pin 16 (Fig. 8) coupled to the distal end of a core (Fig. 16); a flexible sheath 42 (Figs. 15-16 discloses a sleeve that flexibly moves along handle 38) configured to surround the core and protect against soft tissue damage and wherein the delivery pin is retractable and the delivery pin is adapted to disengage and slip into an interior of the implant (par. 0054 and Fig. 17 discloses the pin is retracted by slipping into the interior or implant 28).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the assembly in Collins to include a delivery pin coupled to the distal end of the core; a flexible sheath configured to surround the core and protect against soft tissue damage; wherein the delivery pin is retractable and wherein the delivery pin is adapted to disengage and slip into an interior of the implant, as taught and suggested by Reiley, for the purpose of using a minimally invasive and percutaneous delivery of an implant at an implantation site. 	
Furthermore, it would have been an obvious matter of engineering choice to make the plural components of the pin 16 and implant 28 singular or integral so the delivery pin is permanently attached to the implant, since such a modification would have involved a mere change in the integration of a component.  A change in integration or separation of components is generally recognized as being within the level of ordinary skill in the art.  In re  Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Regarding claim 9, Collins in view of Reiley discloses the claimed invention of claims 1 and 4; except for explicitly disclosing a pyramidal tip of the sheath is positioned at the distal end of the implant near the cutting broach.  However, the combination of the implant having a cutting broach in Collins in view of the sheath in Reiley arrives at the tip of the sheath is positioned at the distal end of the implant near the cutting broach. It would have been an obvious matter of design choice to modify the sheath tip to be pyramidal in shape, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Collins et. al. (2010/0003638) “Collins”. 
Collins discloses the claimed invention of claim 1; except for broach is formed from a wall of the core.  It would have been an obvious matter of engineering choice to make the broach 16 integral with the wall of core 18, since such a modification would have involved a mere change in the integration of a component.  A change in integration or separation of components is generally recognized as being within the level of ordinary skill in the art.  In re  Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YASHITA SHARMA/
Primary Examiner, Art Unit 3774